DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2020 and 12/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widger (US 2017/0022403 A1).
Regarding claim 6, Widger discloses a method of measuring a thickness of a coating having titanium, including:
a) obtaining Ti photon counts from the coating using XRF spectroscopy (par.0126); and
b) converting the obtained Ti photon counts to the thickness of the coating using a calibration curve (Fig.13).

Further regarding claim 6, Widger does not specifically disclose that the coating is an antimicrobial coating.
However, as broadly as claimed, the teachings of Widger are clear that the thickness of a coating containing titanium (and particularly a nanoparticle titania (par.0126), as are the supporting antimicrobial coatings) may be accurately acquired by routine XRF methods.  The purpose, or intended use, of the coating is immaterial to whether the skilled artisan may accurately characterize the coating containing titanium with XRF, as taught by Widger, with a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Widger to determine the thickness of an antimicrobial coating having titanium with a reasonable expectation of success and without undue experimentation.

With respect to claim 7, Widger does not specifically disclose that the coating contains an organosilane.
However, the skilled artisan appreciates the fact that silicon and titanium are both readily identified in XRF spectra in identical manners.  This is particularly true since the compositions of Widger include titanium with lighter elements (oxygen and hydrogen and carbon, etc. (oxides and adhesives, par.0126)), and the claimed composition contains silicon with lighter elements (hydrogen, oxygen, nitrogen, etc.).  Based on the teachings of Widger, and an understanding of elemental sensitivities to XRF, one of ordinary skill in the art would be able to accurately determine the thickness of a coating containing organosilanes with a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Widger to determine the thickness of a coating having organosilanes based on the XRF spectra of silicon, with a reasonable expectation of success and without undue experimentation.

With respect to claim 8, Widger further discloses that the coating contains nanoparticulate TiO2 (“nanoparticles, including… titania”:  par.0126).

With respect to claim 9, Widger does not specifically disclose that the device is handheld.  The XRF spectra are collected within an SEM.
However, the skilled artisan readily appreciates the fact that handheld XRF analyzers, having the necessary x-ray sources and detectors, are routine in the XRF arts for detecting metallic in coatings in a variety of industrial and commercial applications, such as detecting a coating of lead paint among a plurality of paint coatings.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Widger to be able to determine the coating thickness using a handheld XRF analyzer, as is understood in the art, with a reasonable expectation of success and without undue experimentation.

With respect to claim 10, Widger further discloses that the calibration curve includes an x/y plot of thickness of the coating vs. Ti photon counts (Fig.13).

Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 9,606,048 B2).

Regarding claim 11, Kumar discloses a method of measuring a weight per unit of surface area of a coating having silicon, including:
a) obtaining Si photon counts from the coating using XRF spectroscopy (col.16, lines 53-55); and
b) converting the obtained Si photon counts to the weight per unit of surface area of the coating using a calibration curve (col.16, lines 63-67).

Further regarding claim 11, Kumar does not specifically disclose that the coating is an antimicrobial coating.
However, as broadly as claimed, the teachings of Kumar are clear that the weight per unit of surface area of a coating containing silicon (and particularly an organosilane (col.16, lines 15-17), as are the supporting antimicrobial coatings) may be accurately acquired by routine XRF methods.  The purpose, or intended use, of the coating is immaterial to whether the skilled artisan may accurately characterize the coating containing silicon with XRF, as taught by Kumar, with a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Kumar to determine the weight per unit of surface area of an antimicrobial coating having silicon with a reasonable expectation of success and without undue experimentation.

With respect to claim 12, Kumar does not specifically disclose that the coating contains one of the specific organosilanes claimed.
However, the skilled artisan appreciates the fact that the disclosed organosilanes (col.16, lines 18-29) are sufficiently similar to those claimed, at least in terms of XRF sensitivity.  As such, the skilled artisan would readily be able to accurately determine the weight per unit of surface area of coatings made of the claimed organosilanes with the teachings of Kumar and without undue experimentation.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Kumar to determine the weight per unit of surface area of a coating having one or more of the claimed organosilanes based on the XRF spectra of silicon, with a reasonable expectation of success and without undue experimentation.

With respect to claim 13, Kumar does not specifically disclose that the coating contains nanoparticulate TiO2.
However, the skilled artisan appreciates the fact that titanium and silicon are both readily identified in XRF spectra in identical manners.  This is particularly true since the compositions of Kumar are primarily silicon combined with much lighter elements (hydrogen, oxygen, nitrogen, etc.), and the claimed composition is titanium combined with a much lighter element (oxygen).  Based on the teachings of Kumar, and an understanding of elemental sensitivities to XRF, one of ordinary skill in the art would be able to accurately determine the weight per unit of surface area of a coating containing titanium with a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Widger to determine the weight per unit of surface area of a coating having nanoparticulate TiO2 based on the XRF spectra of titanium, with a reasonable expectation of success and without undue experimentation.

With respect to claim 14, Kumar does not specifically disclose that the device is handheld.  The XRF spectra are collected by a stationary XRF spectrometer (col.16, lines 53-57).
However, the skilled artisan readily appreciates the fact that handheld XRF analyzers, having the necessary x-ray sources and detectors, are routine in the XRF arts for detecting metallic in coatings in a variety of industrial and commercial applications, such as detecting a coating of lead paint among a plurality of paint coatings.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Kumar to be able to determine the coating weight per unit of surface area using a handheld XRF analyzer, as is understood in the art, with a reasonable expectation of success and without undue experimentation.

With respect to claim 15, Kumar further discloses that the calibration curve includes an x/y plot of weight per unit of surface area of the coating vs. Si photon counts (col.16, lines 63-67).

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art neither teaches nor reasonably suggests a method of estimating an expected level of residual antimicrobial efficacy for an antimicrobial coating having silicon and/or titanium, where Si or Ti photon counts obtained by XRF spectroscopy are converted to the expected level of residual antimicrobial efficacy using a calibration curve, as required by the combination as claimed in claim 1.  The prior art does not teach such predictive methodologies of correlating the remaining Si or Ti composition (via XRF) of the coating to its remaining ability to effectively prevent microbial activity.
Claims 2-5 are allowed by virtue of their dependence upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884